Citation Nr: 1813324	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-24 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder, and if so, whether service connection is warranted.

2.  Entitlement to a compensable rating for hypertension.

3.  Entitlement to a compensable rating for left knee impairment.

4.  Entitlement to a rating in excess of 10 percent for right knee impairment.


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2011 and July 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's request to reopen a claim of service connection for a back disorder was reopened and denied on the merits by the RO July 2013.  Thereafter, when the Veteran filed another request to reopen a claim for a back disorder in August 2013, the RO treated such claim as a new request to reopen the claim and denied reopening in a March 2014 rating decision.  Upon a review of the record, however, the Board finds that VA treatment records were associated with the record in March 2014, within the one-year appeal period of the July 2013 denial, and that such records constituted new and material evidence pursuant to 38 C.F.R. § 3.156(b).  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  Accordingly, the Board finds that, with regard to the Veteran's back claim, the July 2013 rating decision is on appeal.

The Veteran had a Board hearing in June 2017.  The record was held open for 60 days to submit additional evidence.  However, no evidence was received.

The decision below reopens the back disorder claim and also addresses the issues of a compensable rating for hypertension and a partial grant for left knee impairment.  The Veteran's left knee and back claims are further addressed in the remand section following the decision along with the issue of a higher rating for right knee impairment.


FINDINGS OF FACT

1.  The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more and requiring continuous medication.

2.  During the entire period on appeal, the Veteran's left knee impairment has manifested by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7101 (2017).

2.  The criteria of at least a 10 percent rating for left knee impairment have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.45, 4.59, 4.71a, DC 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  New and Material Evidence Claim

By a December 1992 rating decision, the RO denied the Veteran's claim of service connection for a back disorder.  He was notified of the decision by letter in February 1993, which was mailed to the then current mailing address of record. Thereafter, nothing further regarding the claim was received until the present claim to reopen in August 2012.  No new evidence or notice of disagreement (NOD) was received by VA within one year of the issuance of the December 1992 rating decision for that claim.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for a back disorder is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also July 2013 VA Back Disability Benefits Questionnaire; November 2013 VA Treatment Record; December 2013 VA Treatment Record; June 2017 Hearing Transcript.  The reopened claim will further be addressed in the remand section.

II.  Increased Rating Claims

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Hypertension

Specific Legal Criteria

DC 7101 provides a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

Facts and Analysis

The Veteran contends that his hypertension is compensably disabling.  In this regard, he reported that he takes medication to treat his hypertension and that this medication causes him drowsiness.

The Veteran was examined in regard to this claim in July 2013.  The examiner noted that the Veteran was taking three prescription medications to treat his hypertension.  During tests performed on three different days, the examiner found that the Veteran's blood pressure was 130/84, 110/72, and 134/84.  Moreover, the examiner noted that the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more.

In addition, the Veteran's VA treatment records contain blood pressure readings throughout the period on appeal.  However, none of the blood readings of record show the Veteran's systolic pressure to be 160 or higher or his diastolic pressure to be 100 or higher.  

The Board acknowledges that without continuous medication his blood pressure readings would likely be higher and potentially entitle him to a compensable rating.  Nonetheless, the objective blood pressure readings throughout the appeal period do not support a compensable rating.  This objective evidence is highly persuasive to the Board as to the severity of the Veteran's service-connected hypertension and the appropriate rating for such disability.

The Board notes that it may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012).  However, VA has contemplated the effects of medication as a factor to be considered when rating hypertension under DC 7101.  Thus, any ameliorative effects of the Veteran's blood pressure medication were not discounted in arriving at this decision.  See McCarroll v. McDonald, 28 Vet. App. 267, 271-73 (2016) (holding that Jones does not apply to DC 7101).

Logically speaking, when blood pressure is controlled by medication, it has been determined that this does not cause average compensable impairment on employment because the problem is in fact controlled regardless of the amount of medication.  Whether blood pressure readings would increase to higher levels of impairment without medication is not part of this analysis.  Additionally, veterans in general should not be encouraged to guess what the symptoms might be without medication or to encourage medical malpractice with the cessation of medication so that symptoms might be recorded without medication.  See McCarroll, 28 Vet. App. at. 278 (Kasold, J., concurring) (reasoning that the Jones holding was wrongly decided and should be overruled).

Therefore, while the Veteran is on continuous medication to control his hypertension, a 10 percent rating requires that the Veteran be on continuous medication and have a history of diastolic pressure predominantly 100 or more.  As noted above, the evidence does not show diastolic blood pressure readings of predominantly 100 or higher.

Consequently, the preponderance of the evidence is against a finding of a compensable rating for the Veteran's hypertension, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Left Knee Impairment

Facts and Analysis

During the entire period on appeal the Veteran's service-connected left knee impairment is rated as noncompensable.  The Veteran was afforded a VA examination in regard to his left knee in July 2013.  During the examination, the Veteran stated that he experiences moderate, constant pain in his left knee.  The examiner reported that diagnostic testing from May 2011 shows that he has mild degenerative joint disease in his left knee.  In addition, the examiner found that the Veteran's left knee disability results in functional impairment.

The Board finds that there is sufficient evidence showing painful motion in the Veteran's left knee throughout the period on appeal.  Painful motion is entitled to at least the minimum compensable rating for a joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  A 10 percent rating is the minimum compensable rating for limitation of motion of the knee.  Therefore, the Board concludes that at least a 10 percent rating is warranted for left knee impairment during the period on appeal.  Therefore, the issue on appeal becomes one of entitlement to a rating in excess of 10 percent for left knee impairment.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  This issue will also be addressed further in the remand section below.



ORDER

New and material evidence having been received, the claim of service connection for a back disorder is reopened; the appeal is granted to this extent only.

A compensable rating for hypertension is denied.

A 10 percent rating for left knee impairment is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The claim of service connection for a back disorder has been reopened.  The Board finds that a VA examination is necessary to determine the nature and etiology of this disorder.  In this regard, the Veteran contends that he has a back disorder due to his military service and/or caused or aggravated by his service-connected knee disabilities.  His service treatment records (STRs) reflect that he was treated for back pain and spasms during his military service in 1976 as well as during the 1980's and that he was assessed with back pain syndrome.  The Veteran declined to have an examination at his separation from service in 1992.  After his discharge, the Veteran filed a claim for a back disorder, however, testing performed in November 1992 did not show that he had a back condition at such time.  He was examined by VA in regard to this claim again in July 2013.  The examiner found that he was diagnosed with degenerative disc and joint disease of the lumbar spine in 2012.  The examiner found that such conditions were not caused or aggravated by his knee disabilities because he does not have a severely altered gait.  However, another VA examination is necessary to obtain a nexus opinion in regard to direct service connection.

The Veteran is also seeking higher evaluations for impairment of the right and left knees.  He was examined by VA in regard to these claims in July 2013.  However, before this claim may be adjudicated, VA must obtain more detailed range of motion findings and findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and, if the Veteran experiences flare-ups, Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

Accordingly, these claims are REMANDED for the following actions:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of all back disorders experienced by the Veteran.  The entire claims file should be reviewed by the examiner.  The examiner is to identify all back disorders experienced by the Veteran during the period on appeal.  For each diagnosed disorder, provide an opinion as to:

(A) Whether it is at least as likely as not (a 50 percent or greater probability) that each identified condition had onset during service, within one year of service, or is otherwise related to service, to include the Veteran's in-service incidents of experiencing back pain and spasms.  The examiner should consider the limited diagnostic testing available at the time of the November 1992 VA examination during which no back condition was diagnosed.

(B) Whether it is as at least as likely as not (a 50 percent or greater probability) that the each identified condition is caused or aggravated by his right knee impairment and/or left knee impairment.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A detailed rationale for any opinion offered should be provided.

2.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected right knee impairment and left knee impairment, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.  

After reviewing the Veteran's claims file and eliciting the history of the Veteran's right and left knee symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of such disabilities, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's right and left knees should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

A detailed rationale for any opinion offered should be provided.

3.  Finally, readjudicate the claims remaining on appeal, including the recharacterized issue of entitlement to a rating in excess of 10 percent for left knee impairment.  If all benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


